                    UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
In re                                 )
                                      ) Case No: 21-06968
Iesha T. Gordon,                      ) Chapter: 7
               Debtor.                )
                                      ) Judge: Hon. LaShonda A. Hunt
                                      )
                                      )
                                      )
                                  NOTICE OF MOTION
TO: See attached service list
        PLEASE TAKE NOTICE that on July 16, 2021 at 9:15 a.m., or soon thereafter as
I may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any judge
sitting in that judge's place, and present the motion of Nissan Motor Acceptance
Corporation ("Movant"), to Modify the Automatic Stay, a copy of which is attached.
This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:
      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.
      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.
       Meeting ID and password. The meeting ID for this hearing is 161 165 5696 and
the password is 7490911. The meeting ID and password can also be found on the judge's
page on the court's web site.
       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                              BONIAL & ASSOCIATES, P.C.
                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny / # 6199471
                                              12400 Olive Blvd, Suite 555
                                              St. Louis, Missouri 63141
                                              Phone: (314) 991-0255
                                              Fax: (314) 991-6755
                                              ILBK@BonialPC.com
                                              Attorney for Nissan Motor Acceptance Corporation

mwsNtcMfrILN00                                                                       5930-N-8763
                                CERTIFICATE OF SERVICE

I hereby certify that a copy of this notice and the attached motion was served on each
entity shown on the attached list at the address shown and by the method indicated on
the list on June 21, 2021.


                                           Respectfully Submitted

                                           /s/ Wesley T. Kozeny
                                           Wesley T. Kozeny


                                     Service List:

Debtor's Attorney                       via Electronic Notice via CM/ECF
David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090


Chapter 7 Trustee                       via Electronic Notice via CM/ECF
Peter N. Metrou
123 W Washington St Suite 216
Oswego, Illinois 60543

US Trustee                              via Electronic Notice via CM/ECF
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604


Debtor                                  via U.S. Mail
Iesha T. Gordon
1867 Wren Rd.
Yorkville, Illinois 60560




mwsCOSNtcILN00                                                                5930-N-8763
                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re                                           )
                                                ) Case No: 21-06968
Iesha T. Gordon,                                ) Chapter: 7
               Debtor(s).                       )
                                                ) Judge: Hon. LaShonda A. Hunt



        MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT


        COMES NOW Nissan Motor Acceptance Corporation, its subsidiaries, affiliates,

predecessors in interest, successors and/or assigns ("Movant"), through the undersigned

counsel, pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014, and states

as follows in support of its Motion herein:

        REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED

        HEREWITH AS REQUIRED BY LOCAL RULE 4001-1

        1.     On May 31, 2021, the Debtor, above-named, filed a voluntary petition in

Bankruptcy under Title 11, Chapter 7, U.S.C., in the United States Bankruptcy Court, for

the Northern District of Illinois.

        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).

        3.     The Debtor, Iesha T. Gordon, ("Obligor(s)") is indebted to Movant pursuant

to a Retail Installment Contract (the "Debt Obligation"). A copy of the Debt




mwsUnivMFR0000                                                                   5930-N-8763
Obligation is attached hereto and incorporated herein as Exhibit A. Movant is entitled to

enforce the Debt Obligation.

       4.     As security for repayment of the Debt Obligation the Obligor(s) have

pledged certain collateral described as 2015 Nissan Altima, VIN: 1N4AL3AP0FC116031

("Collateral"). A copy of the proof of perfection of Movant's interest is in the Collateral

("Security Interest") is attached hereto and incorporated herein as Exhibit B.

       5.     All rights and remedies under the Debt Obligation and Security Interest have

been assigned to the Movant by the terms of the Debt Obligation itself.

       6.     As of June 17, 2021, the outstanding indebtedness owed to Movant less

any partial payments or suspense balance is $4,878.09.

       7.     As of June 18, 2021, the average trade-in value of the Collateral is

$8,625.00. The basis for this value is NADA estimate of value. A copy of said valuation is

attached hereto as Exhibit C.

       8.     The Debt Obligation matured 10/5/2020 and the Debtor’s Form 108

Statement of Intention is to surrender the Collateral.


       9.     The Collateral is burdensome to the Estate and is of inconsequential value

and benefit to the Estate. As such, Movant is entitled to an Order directing the Trustee to

abandon the Collateral pursuant to 11 U.S.C. §554(b).

       10.    Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) for

the following reasons:

              a.     11 U.S.C. §362(d)(1) - For cause in that payments required to be

                     made by Obligors to Movant are not being made as required by the

                     Debt Obligation – i.e., the Debt Obligation matured 10/5/2020 and

                     the Debtor has expressed the intention to surrender the Collateral in

mwsUnivMFR0000                                                                   5930-N-8763
                   Form 108.

             WHEREFORE, Movant prays that this Court issue an Order:

             1.    Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                   allowing Movant (and any successors or assigns) to proceed under

                   applicable non-bankruptcy law to enforce its remedies in and to the

                   Collateral.

             2.    That the Order be binding and effective despite any conversion of

                   the bankruptcy case to a case under any other chapter of Title 11 of

                   the United States Code.

             3.    For an Order of Abandonment pursuant to 11 U.S.C. §554(b).

             4.    That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                   waived.

             5.    For such other relief as the Court deems proper.


Dated: June 21, 2021

                                          BONIAL & ASSOCIATES, P.C.

                                          /s/ Wesley T. Kozeny
                                          Wesley T. Kozeny / # 6199471
                                          12400 Olive Blvd, Suite 555
                                          St. Louis, Missouri 63141
                                          Phone: (314) 991-0255
                                          Fax: (314) 991-6755
                                          ILBK@BonialPC.com
                                          Attorney for Nissan Motor Acceptance
                                          Corporation




mwsUnivMFR0000                                                               5930-N-8763
Form G-4

                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
   Debtor(s) Iesha T. Gordon                                                 Case No.        21-06968           Chapter       7

   Moving Creditor Nissan Motor Acceptance Corporation                                        Date Case Filed 05/31/2021

   Nature of Relief Sought         Lift Stay        Annual Stay             Other (describe)
                                                                        




    No-Asset Report Filed on
    No-Asset Report not Filed, Date of Creditors Meeting                              07/06/2021

   1.       Collateral
            a.         Home
            b.         Car Year, Make Model                     2015 Nissan Altima, VIN: 1N4AL3AP0FC116031
            c.         Other (describe)

   2.       Balance Owed as of Petition Date          $4,878.09
            Total of all other Liens against Collateral

   3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
            amounts and dates of all payments received from the debtor(s) post-petition.

   4.       Estimated Value of Collateral (must be supplied in all cases)         $8,625.00
   5.       Default
            a.         Pre-Petition Default
                      Number of months                              Amount:

            b.         Post-Petition Default
                      Number of months                              Amount:

                      i.           On direct payments to the moving creditor
                                  Number of months                        Amount:

                      ii.          On payments to the Standing Chapter 13 Trustee
                                  Number of months                        Amount:

   6.       Other Allegations
            a.        Lack of Adequate Protection § 362(d)(1)
                     i.        No insurance
                     ii.       Taxes unpaid                 Amount
                     iii.      Rapidly depreciating asset
                     iv.       Other (describe): Contract matured, intention to surrender

            b.         No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

            c.         Other "Cause" § 362(d)(1)

                      i.           Bad Faith (describe)
                      ii.          Multiple Filings
                      iii.         Other (describe): Failure to pay per contract and intent to surrender
            d.        Debtor's Statement of Intention regarding the Collateral
                      1. Reaffirm ii. Redeem iii.  Surrender                       iv. No Statement of Intention Filed


   Date:                    June 21, 2021                                                   /s/ Wesley T. Kozeny
                                                                                             Counsel for Movant




   mwsLFG4ILN0000                                                                                              5930-N-8763
EXHIBIT - A
EXHIBIT - B
EXHIBIT - C
